COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Clements
Argued at Salem, Virginia


MARY PARRISH HARRIS
                                            MEMORANDUM OPINION * BY
v.   Record No. 0795-02-3               JUDGE RUDOLPH BUMGARDNER, III
                                               JANUARY 28, 2003
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                    Joseph W. Milam, Jr., Judge

             Lawrence D. Gott (Office of the Public
             Defender, on brief), for appellant.

             Kathleen B. Martin, Assistant Attorney
             General (Jerry W. Kilgore, Attorney General;
             Leah A. Darron, Assistant Attorney General,
             on brief), for appellee.


     Mary Parrish Harris appeals her conviction of felonious

escape, Code § 18.2-479, 1 contending the evidence was

insufficient.     Concluding the evidence supports the conviction,

we affirm.

     Officers Gilbert and Conner stopped the defendant while she

was driving her truck to arrest her on a felony capias.     Officer

Gilbert obtained her driver's license and registration and


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       "If any person . . . lawfully in the custody . . . of any
law-enforcement officer on a charge . . . of a felony escapes,
otherwise than by force or violence . . . he shall be guilty of
a Class 6 felony." Code § 18.2-479(B).
confirmed that she had no license and that a felony capias

existed.   She advised the defendant, "[s]he couldn't drive the

truck away, and that we did have a Circuit Court capias for her

arrest and she would have to come with us."     The defendant

became hysterical and said:   "I can't go to jail.    Let me see my

husband.   I've got to get out of here."

     When the defendant started screaming, Officer Conner joined

Officer Gilbert at the driver's side of the truck.     The

defendant locked the doors and "started to crank the truck up,"

but the windows were still down.    Officer Conner leaned in the

window and hooked her left hand under the top of the steering

wheel to get leverage.   She pushed the defendant back against

the seat with her right hand trying to restrain the defendant

and prevent her from putting the truck into gear.     The defendant

struck the officer's arms with both hands, got the vehicle in

drive, and "hit the gas real hard."      The truck stalled after

dragging the officer a few feet, the officer freed herself, and

the defendant drove off again.    The two officers pursued the

defendant in their cruiser and apprehended her when she

abandoned the truck and fled on foot.

     The trial judge concluded that "[t]here is no doubt in my

mind that [the defendant] was under arrest . . ." and convicted

her of felonious escape.   The defendant contends she was never

placed under arrest, was not in custody, and did not submit to

the officers' authority.

                                 - 2 -
       "An arrest requires either physical force . . . or, where

that is absent, submission to the assertion of authority."

California v. Hodari D., 499 U.S. 621, 626-27 (1991).     A

defendant is guilty of escape if he flees after being touched by

an officer "with appropriate words of arrest and lawful

authority" to do so.   Rollin M. Perkins, Perkins on Criminal Law

500 (2d ed. 1969) (footnote omitted).

       In this case, the officer clearly stated that the defendant

could not drive her truck, that they had a felony capias for her

arrest, and that the defendant must come with the officers.    The

defendant's emotional reaction and her statement, "I can't go to

jail," prove she understood that the officers intended to arrest

her.   Officer Conner applied physical force to complete the

arrest and to prevent her from fleeing.

       In Cavell v. Commonwealth, 28 Va. App. 484, 506 S.E.2d 552

(1998) (en banc), the officer approached Cavell, told him he was

under arrest, but Cavell fled before the officer touched him.

We reversed the conviction for escape because Cavell never

submitted to authority and the officer never physically

restrained him.   "'It would be otherwise had the officer touched

the arrestee for the purpose of apprehending him . . . .'"     Id.

at 487, 506 S.E.2d at 554 (quoting Rollin M. Perkins, The Law of

Arrest, 25 Iowa L. Rev. 201, 206 (1940)).    In Cavell, the

distinguishing fact was the lack of touching.   In this case, the

officer applied physical force for the purpose of completing the

                                - 3 -
apprehension.   "If an officer having authority to make an arrest

actually touches his arrestee, for the manifested purpose of

apprehending him, the arrest is complete, 'although he does not

succeed in stopping or holding him even for an instant.'"

Perkins on Criminal Law at 500 (footnotes omitted).

     Accordingly, we affirm.

                                                        Affirmed.




                               - 4 -